             Case 1:19-cr-00118-RA Document 86 Filed 08/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                  USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
 UNITED STATES OF AMERICA                                     DOC#:
                                                              DATE FILED: 8-10-20
                            Plaintiff,

                       v.

 JESUS WILFREDO ENCARNACION                                          19-CR-118 (RA)
 a/k/a “Jihadistsoldgier”
                                                                         ORDER
 a/k/a “Jihadinhear”
 a/k/a “Jihadinheart”
 a/k/a “Lionofthegood,”


                            Defendant.



RONNIE ABRAMS, United States District Judge:


         Sentencing is scheduled for tomorrow, Tuesday, August 11, 2020 at 11:00 am. At the

sentencing hearing, the parties shall be prepared to address the necessity and appropriateness of the

Court imposing special conditions of supervised release akin to those imposed by Judge Weinstein in

United States v. Ceasar, 388 F. Supp. 3d 194 (E.D.N.Y. 2019), as reflected on pages 223 and 224 of

that opinion.



SO ORDERED.

Dated:     August 10, 2020
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
